Citation Nr: 1504019	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.  
His DD Form 214 shows he received the National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, Bronze Star Medal, but also the Combat Infantryman Badge.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of his claim, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic portion of the claims file.


FINDING OF FACT

The Veteran has PTSD that has been attributed to a verified stressor during his military service, including in relation to his combat tour in Vietnam.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, his PTSD is the result of injury incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 556 U.S. 396 (2009).

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming, including its relationship with his military service, especially his time in Vietnam.  There is no indication there is any outstanding, obtainable, evidence pertinent to this claim still needing to be obtained.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability now being claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for his claimed PTSD.  Specifically, he asserts that, while serving in Vietnam in 1969 and 1970, there was an explosion that cut a fellow soldier in half, killing him, and another incident where a fellow soldier triggered a land mine and lost his foot.  

In support of his claim of combat experience and consequent PTSD, the Veteran's DD Form 214 confirms he served in Vietnam and resultantly received the Vietnam Campaign Medal (VCM), Vietnam Service Medal (VSM), Bronze Star Medal (BSM), but also importantly the Combat Infantryman Badge (CIB).  This latter commendation is prima facie evidence he engaged in combat against enemy forces while stationed in Vietnam.  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If however VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the Board also finds the Veteran's accounts of an explosion that cut a fellow soldier in half, killing him, and another incident where a fellow soldier triggered a land mine and lost his foot to be credible, so ultimately probative.  As such, the Board accepts as true his assertions of these combat experiences in Vietnam.

Moreover, after considering the other medical and lay evidence of record, the Board finds that the evidence on the whole is in relative equipoise on the question of whether the Veteran has a current PTSD diagnosis in compliance with the DSM and owing to events that occurred during his service, including especially in combat.  Evidence favorable to his claim is VA treatment records dated from March to December 2011 reflecting the required diagnoses of PTSD, and a May 2012 assessment from a private licensed psychologist, E.L.M., Psy.D., who also diagnosed PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 144 (1997) (a PTSD diagnosis presumably is in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed).  Consider also that, even if these clinicians relied on the Veteran's self-recounted history in making their diagnoses of PTSD, this is not reason enough to discount the probative value of their diagnosis when, as here, the Board has found the Veteran's lay testimony 

concerning the purported events in service, especially in combat, credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (recognizing that a Veteran may provide credible testimony regarding his history of events and, absent a contrary finding this testimony is not credible, it is permissible for an examiner in turn to rely on it in making a diagnosis and attributing the diagnosis to the claimed events in service).

Notably, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the basis that a current or acceptable PTSD diagnosis had not been made.  In making this determination, the RO relied on the VA examination report from April 2011.  But when weighed against the March and December 2011 VA treatment records and the May 2012 private diagnosis, the Board finds that the evidence regarding the requirement of a current PTSD diagnosis is at least in relative equipoise, so as favorable to the claim as against it.  In this circumstance the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.

As importantly, after an extensive interview and evaluation of the Veteran, the private psychologist related the Veteran's PTSD to the reported history of events and symptoms, which included the explosion that cut a fellow soldier in half, killing him, and the other incident where a fellow soldier triggered a land mine and lost his foot.

In cases, as here, where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) (and (f)(2)), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden, 381 F.3d at 1167).  In other words, merely having combat service does not obviate the need for this supporting nexus evidence.  Here, though, there is evidence of the required causal relationship between the Veteran's current symptomatology and PTSD diagnosis and the claimed stressors he alleges occurred during his service, especially in combat in Vietnam.  Thus, the requirements for establishing his entitlement to service connection for PTSD have been satisfied, in turn requiring the granting of his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


